       Case 2:17-cv-01139-TSZ Document 99 Filed 07/15/19 Page 1 of 1
                                                                       FILED
                   UNITED STATES COURT OF APPEALS                        JUL 15 2019

                                                                    MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




DANA SYRIA, individually and on behalf        No.   18-35678
of all others similarly situated,
                                              D.C. No. 2:17-cv-01139-TSZ
             Plaintiff-Appellant,             Western District of Washington,
                                              Seattle
 v.

ALLIANCEONE RECEIVABLES                       ORDER
MANAGEMENT, INC.; TRANSWORLD
SYSTEMS, INC.,

             Defendants-Appellees.


Before: HAWKINS, W. FLETCHER, and BENNETT, Circuit Judges.

      Appellee AllianceOne Receivables Management, Inc.’s request for publication

is DENIED.
